Per Curiam.
This is an action for $25,000 damages, and the petition charged the defendant with making an assault and striking the plaintiff upon her head with a chair.
The trial lasted several days, and the bill of exceptions, which is more than 350 pages long, discloses that some 30 witnesses testified in the case. The instructions appear to be in the usual form, and the jury returned a verdict for $1,500, for which amount a judgment was duly entered.
Strenuous objections are made in the brief of the defendant to the definitions of assault and battery and their presentation to the jury. The defendant denied that any battery occurred, but the jury have passed upon that question of fact.
We have examined the record and are satisfied there is no reversible error in the instructions of which the defendant complains.
The judgment of the district court is therefore
Affirmed.